SIXTEENTH AMENDMENT TO AMENDED AND RESTATED LOAN
AND SECURITY AGREEMENT

        This SIXTEENTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (this “Amendment”) is entered into as of December 31, 2004, by and
among GEHL COMPANY, a Wisconsin corporation, GEHL POWER PRODUCTS, INC., a South
Dakota corporation, COMPACT EQUIPMENT ATTACHMENTS INC., a Wisconsin corporation,
HEDLUND-MARTIN, INC., a Pennsylvania corporation (“Hedlund”), and MUSTANG
MANUFACTURING COMPANY, INC., a Minnesota corporation (herein, separately and
collectively, “Borrower” or “Gehl Company”) and GE COMMERCIAL DISTRIBUTION
FINANCE CORPORATION (successor in interest to Deutsche Financial Services
Corporation) and GE COMMERCIAL DISTRIBUTION FINANCE CANADA INC. (successor in
interest to Deutsche Financial Services Canada Corporation) (herein, separately
and collectively, “Lender”).


RECITALS

        A.        Borrower and Lender (or their respective predecessors in
interest) are parties to that Amended and Restated Loan and Security Agreement
dated as of October 1, 1994 (as it has been and may be further amended,
restated, extended, renewed, replaced, or otherwise modified from time to time,
the “Loan Agreement”).

        B.        Borrower and Lender desire to amend the Loan Agreement and
clarify certain agreements and understanding among them on the terms and
conditions set forth herein.


AMENDMENT

        Therefore, in consideration of the mutual agreements herein and other
sufficient consideration, the receipt of which is hereby acknowledged, Borrower
and Lender hereby amend the Loan Agreement and agree as follows:

1.     Definitions.  Capitalized terms used and not otherwise defined herein
have the meanings given them in the Loan Agreement. All references to the
“Agreement” in the Loan Agreement, any of the Other Agreements or in this
Amendment shall be deemed to be references to the Loan Agreement as it is
amended hereby and as it may be further amended, restated, extended, renewed,
replaced, or otherwise modified from time to time.

2.     Conditions to Effectiveness of Amendment.  This Amendment shall become
effective as of the date first written above if this Amendment has been duly
executed by all parties hereto.

3.     Amendments to Loan Agreement.  

        3.1.    Maximum Line of Credit.  The lead-in to Section 2.1, Section
2.1(a) and Section 2.1(b) are each hereby deleted in their entirety and are
restated as follows:

  “2.1.         Credit Facility. In consideration of Gehl Company’s performance
of its obligations and subject to Sections 3 and 4 of this Agreement, and
subject to the other terms and provisions of this Agreement, GECDF grants to
Gehl Company until the Maturity Date, an aggregate credit facility in the
maximum amount of $75,000,000, provided, however from and including the period
March 1 through and including July 15 of each calendar year during the term of
this Agreement, the amount referenced in this sentence shall be $90,000,000, and
provided further, however, for the period March 1, 2004 through and including
February 28, 2005, the amount referenced in this sentence shall be $90,000,000
(the “Credit Facility”), which shall be available in the form as follows:


--------------------------------------------------------------------------------

  (a)         Maximum Line of Credit. In consideration of Gehl Company’s
performance of its Obligations and subject to Sections 3 and 4 hereof and the
other terms and provisions of this Agreement, GECDF grants to Gehl Company,
until the Maturity Date, a line of credit of $75,000,000 which shall include the
outstanding loans and advances under the Canadian Line, provided, however from
and including the period March 1 through and including July 15 of each calendar
year during the term of this Agreement, the amount referenced in this sentence
shall be $90,000,000, and provided further, however, for the period March 1,
2004 through and including February 28, 2005, the amount referenced in this
sentence shall be $90,000,000 (the “U.S. Line”). The U.S. Line shall be subject
to the limitations contained in this Agreement. GECDF shall make available to
Gehl Company a sub-limit from the U.S. Line of a fluctuating amount of Canadian
Dollars which, from day-to-day, shall equal, based on the daily noon spot
exchange rate of the Royal Bank of Canada, or any successor thereto (the
“Exchange Rate”) $5,500,000 (the “Canadian Line”) for the period commencing on
the execution of this Agreement until the Maturity Date which shall be subject
to the limitations in Section 3.2 with respect Eligible Accounts payable in
Canadian Dollars and Net Accounts payable in Canadian Dollars. The U.S. Line of
Credit, with the sub-limit of the Canadian Line, are collectively called the
“Maximum Line of Credit”; loans under the U.S. Line are called “U.S. Loans;” and
loans under the Canadian Line are called “Canadian Loans.” U.S. Loans shall be
repayable only in United States Dollars; and Canadian Loans shall be repayable
only in Canadian Dollars. Gehl Company agrees that for purposes of determining
loan availability and over-advance positions, all outstanding Canadian Loans
shall be valued daily at the then-current Exchange Rate (by way of example only:
if on January 1, Gehl Company borrowed $CN7,500,000 which at the time was
equivalent to $5,500,000, and on January 3, the Exchange Rate changed such that
$CN7,500,000 was then valued at $6,000,000, Gehl Company will be deemed
over-advanced by $500,000). Any over-advance will be immediately repayable by
Gehl Company upon demand by GECDF. In determining credit available at any given
time for U.S. Loans pursuant to the provisions of Section 3.2 or 4.2 or Canadian
Loans pursuant to the provisions of Section 3.2, Canadian Loans may be made only
with respect to Eligible Accounts arising from sales payable in Canadian
Dollars; and U.S. Loans may be made only with respect to Eligible Accounts,
including, but not limited to, Eligible Retail Chattel Paper arising from sales
payable in United States Dollars and Eligible Inventory. Gehl Company agrees
that all reports, agings, records and other information provided by it pursuant
to this Agreement, including, without limitation, those provided pursuant to
Section 3.1, shall be in form and detail reasonably satisfactory to GECDF and
separately identify Gehl Company’s Accounts payable in Canadian Dollars from
those Accounts payable in United States Dollars. All references in this
Agreement to “Dollars” or “$” means United States Dollars; all references in
this Agreement to “$CN” or “Canadian Dollars” means Dollars of Canada.


  (b)         Supplement Line of Credit. GECDF shall make available to Gehl
Company a Supplemental Line of Credit as a sublimit of the U.S. Line in an
amount not to exceed $25,000,000 of the U.S. Line, which such Supplemental Line
of Credit is also subject to the limitations contained in Section 4.2.”


4.     Effect of Amendment.  The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of Lender
under the Loan Agreement or any of the Other Agreements, nor constitute a waiver
of any provision of the Loan Agreement, any of the Other Agreements or any
existing Default, nor act as a release or subordination of the security
interests of Lender. Each reference in the Loan Agreement to “the Agreement”,
“hereunder”, “hereof”, “herein”, or words of like import, shall be read as
referring to the Loan Agreement as amended by this Amendment.

2

--------------------------------------------------------------------------------

5.     Representations and Warranties.  Each Borrower hereby represents and
warrants to Lender as of the date hereof that: (i) this Amendment has been duly
authorized by such Borrower’s Board of Directors pursuant to authority duly
granted by such Borrower’s Board of Directors; (ii) no consents are necessary
from any third parties for such Borrower’s execution, delivery or performance of
this Amendment which have not been obtained; (iii) this Amendment constitutes
the legal, valid and binding obligation of Borrower enforceable against Borrower
in accordance with its terms except as the enforcement thereof may be limited by
bankruptcy, insolvency or other laws related to creditors rights generally or by
the application of equity principles; (iv) all of the representations and
warranties contained in the Loan Agreement are true and correct in all material
respects with the same force and effect as if made on and as of the date of this
Amendment, except that with respect to the representations and warranties made
regarding financial data in the Loan Agreement, such representations and
warranties are hereby made with respect to the most recent financial statements
and the other financial data (in the form required by the Loan Agreement)
delivered by Borrower to Lender; and (v) there exists no Default under the Loan
Agreement.

6.     Reaffirmation.  Borrower hereby acknowledges and confirms that: (i) the
Other Agreements remain in full force and effect; (ii) the Loan Agreement is in
full force and effect; (iii) Borrower has no defenses to its obligations under
the Loan Agreement and the Other Agreements; (iv) the security interest of
Lender securing all of the Obligations under the Loan Agreement and the Other
Agreements continue in full force and effect and have the same priority as
before this Amendment; and (v) Borrower has no claim against Lender arising from
or in connection with the Loan Agreement or the Other Agreements. Any and all
such claims against Lender are forever discharged, released and waived by
Borrower.

7.     Customer Identification — USA Patriot Act Notice.  GECDF hereby notifies
the Borrowers that, pursuant to the requirements of the USA Patriot Act, Title
III of Pub. L. 107-56, signed into law October 26, 2001 (as amended from time to
time (including any successor statute) and together with all rules promulgated
thereunder, collectively, the “Act”), it is required to obtain, verify and
record information that identifies the Borrowers, which information includes the
name and address of the Borrowers and other information that will allow GECDF
and each Lender to identify the Borrowers in accordance with the Act.

8.     Governing Law.  This Amendment has been executed and delivered in St.
Louis and shall be governed by and construed under the laws of the State of
Missouri without giving effect to choice or conflicts of law principles
thereunder.

9.     Section Titles.  The section titles of this Amendment are for convenience
of reference only and shall not be construed so as to modify any provisions of
this Amendment.

10.     Counterparts; Facsimile Transmissions.  This Amendment may be executed
in one or more counterparts and on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Signatures to this Amendment may be given by facsimile or other
electronic transmission, and such signatures shall be fully binding on the party
sending the same.

11.     Incorporation By Reference.  Borrower and Lender hereby agree that all
of the terms of the Loan Agreement and the Other Agreements are incorporated in
and made a part of this Amendment by this reference.

3

--------------------------------------------------------------------------------

12.     Statutory Notice—Oral Commitments Not Enforceable.  The following notice
is given pursuant to Section 432.045 of the Missouri Revised Statutes; nothing
contained in such notice will be deemed to limit or modify the terms of the Loan
Agreement and the Other Agreements or this Amendment:

  ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT
IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND
US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH
COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND
EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN
WRITING TO MODIFY IT.


BORROWER AND LENDER HEREBY AFFIRM THAT THERE IS NO UNWRITTEN ORAL CREDIT
AGREEMENT BETWEEN BORROWER AND LENDER WITH RESPECT TO THE SUBJECT MATTER OF THIS
AMENDMENT.

13.     Statutory Notice-Insurance.  The following notice is given pursuant to
Section 427.120 of the Missouri Revised Statutes; nothing contained in such
notice shall be deemed to limit or modify the terms of the Other Agreements:

UNLESS YOU PROVIDE EVIDENCE OF THE INSURANCE COVERAGE REQUIRED BY YOUR AGREEMENT
WITH US, WE MAY PURCHASE INSURANCE AT YOUR EXPENSE TO PROTECT OUR INTERESTS IN
YOUR COLLATERAL. THIS INSURANCE MAY, BUT NEED NOT, PROTECT YOUR INTERESTS. THE
COVERAGE THAT WE PURCHASE MAY NOT PAY ANY CLAIM THAT YOU MAKE OR ANY CLAIM THAT
IS MADE AGAINST YOU IN CONNECTION WITH THE COLLATERAL. YOU MAY LATER CANCEL ANY
INSURANCE PURCHASED BY US, BUT ONLY AFTER PROVIDING EVIDENCE THAT YOU HAVE
OBTAINED INSURANCE AS REQUIRED BY OUR AGREEMENT. IF WE PURCHASE INSURANCE FOR
THE COLLATERAL, YOU WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE,
INCLUDING THE INSURANCE PREMIUM, INTEREST AND ANY OTHER CHARGES WE MAY IMPOSE IN
CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE
CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS OF THE INSURANCE MAY BE
ADDED TO YOUR TOTAL OUTSTANDING BALANCE OR OBLIGATION. THE COSTS OF THE
INSURANCE MAY BE MORE THAN THE COST OF INSURANCE YOU MAY BE ABLE TO OBTAIN ON
YOUR OWN.

{signature pages follow}





4

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, this Amendment has been duly executed as of the date
first above written.

GEHL COMPANY

By: /s/ Thomas M. Rettler
Name: Thomas M. Rettler
Title: Vice President and Chief Financial Officer

GEHL POWER PRODUCTS, INC.

By: /s/ Thomas M. Rettler
Name: Thomas M. Rettler
Title: Vice President and Treasurer

COMPACT EQUIPMENT ATTACHMENTS INC.

By: /s/ Thomas M. Rettler
Name: Thomas M. Rettler
Title: Vice President and Treasurer

HEDLUND-MARTIN, INC.

By: /s/ Thomas M. Rettler
Name: Thomas M. Rettler
Title: Vice President and Treasurer

MUSTANG MANUFACTURING COMPANY, INC.

By: /s/ Thomas M. Rettler
Name: Thomas M. Rettler
Title: Vice President and Treasurer

GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION

By: /s/ J. Kineknon
Name: J. Kineknon
Title: Vice President

GE COMMERCIAL DISTRIBUTION FINANCE CANADA INC.

By: /s/ Charley Morrison
Name: Charley Morrison
Title: Risk Leader

5